DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 11 is/are objected to because of the following informalities:
Claim 1, line 3, “in an medicament delivery device” should be amended as “in a medicament delivery device”.
Claim 11, lines 2-3, “the plurality of sheath removals beam” should be amended as “the plurality of sheath removal beams”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 6, 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 6, the phrase "a distal face of the cap" in line 2 renders the claim indefinite because it is unclear. It is unclear whether this limitation is the same as or different from the limitation “a distal face of the cap” in line 10 of claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 13 recites the limitation "the portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Also, the phrase "the portion" renders the claim indefinite because it is unclear which portion of the sheath removal mechanism the claim refers to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 6-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US 2015/0174325).
Regarding claim 1, Young discloses
A sheath removal mechanism (34/120, figs. 21-23 and pars. 0084-0086) for removing a protective needle sheath (40) from a medicament container (10) that is arrangeable in an 
a cap (120, fig. 21. Examiner notes: element 120 is configured to cover and protect the distal end of element 40 as shown in fig. 22. Therefore 120 meets the limitation of being a cap) attachable to a distal end of the medicament delivery device (distal end of the autoinjector. Examiner notes: see fig. 22, element 120 is attached to element 40 and element 40 is attached to the needle 14 of the autoinjector. Therefore, 120 is attachable to the distal end of the autoinjector via element 40), 
wherein the cap (120) comprises a plurality of sheath removal beams (126, fig. 21 and par. 0084) and a plurality of inward ledges (inwards ledges of beams 126, fig. 21) respectively arranged on the plurality of sheath removal beams (126, fig. 21) and adapted to engage the protective needle sheath (40, figs. 22-23), and 
wherein the cap (120) defines one or more openings (opening at the distal end of 120 for 110 of 34 to be inserted into, see figs. 22-23) arranged on a distal face of the cap (distal face of 120, figs. 21-23) and configured to allow insertion of an assembly tool (110 of 34, figs. 22-23).
Regarding claim 6, Young discloses
The sheath removal mechanism according to claim 1, wherein the plurality of sheath removal beams (126) extends in a proximal direction from a distal face of the cap (distal face of 120) or is part of an internal sleeve extending in the proximal direction from the distal face of the cap (Examiner notes: see fig. 21, beams 126 extend in the proximal direction from the distal face of ring 124 of cap 120).
Regarding claim 7, Young discloses
The sheath removal mechanism according to claim 1, wherein the plurality of sheath removal beams (126) is compliant (Examiner notes: see annotated fig. 22 below, the internal diameter between the two opposite beams 126 of cap 120 is smaller than the external diameter of the distal portion of the needle sheath 40. See also par. 0086, in a second part of the motion 

    PNG
    media_image1.png
    760
    804
    media_image1.png
    Greyscale


Regarding claim 8, Young discloses
The sheath removal mechanism according to claim 1, wherein the plurality of inward ledges (ledges of 126) is compliant (Examiner notes: see annotated fig. 22 above in claim 7, the internal diameter between the two opposite beams 126 of cap 120 is smaller than the external 
Regarding claim 9, Young discloses
The sheath removal mechanism according to claim 1, further comprising an internal casework (18) arranged on a case (26) of the medicament delivery device (autoinjector shown in figs. 1 and 22), the internal casework (18) adapted to radially outwardly support the plurality of sheath removal beams (126) to prevent radially outward deflection of the plurality of sheath removal beams (126) during movement of the cap (120) away from the case (26) (Examiner notes: see fig. 23 and par. 0086, when 34 is moved away from 26, the legs 122 are radially compressed by 18 allowing 120 to pass through the aperture in the front face of 18; at the same time, 126 have engaged the needle sheath 40 and pulled it away from the drug container 10. Therefore, 18 is configured to radially outwardly support 126 to prevent radially outward deflection of 126 during movement of 120 away from 26).
Regarding claim 10, Young discloses
The sheath removal mechanism according to claim 9, wherein the internal casework (18) is adapted to allow radially outward deflection of the plurality of sheath removal beams (126) during insertion of the medicament container (10) with the protective needle sheath (40) into the case (18) (Examiner notes: the limitation “is adapted to allow radially outward deflection of the plurality of sheath removal beams during insertion of the medicament container with the protective needle sheath into the case” is interpreted as functional limitation. See fig. 22, beams 126 are positioned proximally relative to the aperture in the front/distal face of 18. Therefore, beams 126 are allowed to radially outwardly deflect during insertion of 10 with 40 into 18).
Regarding claim 11, Young discloses

Regarding claim 12, Young discloses
The sheath removal mechanism according to claim 11, wherein the portion (proximal portion of 34) is adapted to allow radially outward deflection of the plurality of sheath removal beams during insertion of the medicament container with the protective needle sheath into the case (Examiner notes: the limitation “adapted to allow radially outward deflection of the plurality of sheath removal beams during insertion of the medicament container with the protective needle sheath into the case” is interpreted as functional limitation. See fig. 22, beams 126 are positioned proximally relative to the aperture in the front/distal face of 18. Therefore, beams 126 are allowed to radially outward deflect during insertion of 10 with 40 into 26).
Regarding claim 13, Young discloses
The sheath removal mechanism according to claim 9, wherein one or more of the plurality of sheath removal beams, a proximal face of the portion, or the internal casework are ramped for radially inwardly deflecting the plurality of sheath removal beams (126) during 
Regarding claim 14, Young discloses
The sheath removal mechanism according to claim 1, wherein the plurality of inward ledges (inward ledges of 126) is adapted to engage proximally behind a proximal end of the protective needle sheath or into a lateral recess within the protective needle sheath (40) (Examiner notes: see figs. 22-23, the inward ledges of 126 is engaged proximally into a lateral recess of the needle sheath 40).
Regarding claim 15, Young discloses
The sheath removal mechanism according to claim 1, further comprising a ramp on one or more of the plurality of sheath removal beams (ramp on beams 126, see fig. 21) for engaging the protective needle sheath (40) in a manner to radially outwardly deflect the plurality of sheath removal beams (126) during insertion of the protective needle sheath (40) (Examiner notes: see annotated fig. 22 above in claim 7, the internal diameter between the two opposite beams 126 is smaller than the external diameter of the distal portion of the needle sheath 40. Therefore, ramp on beams 126 is configured to engage the needle sheath 40 to radially outwardly deflect beams 126 during insertion of the needle sheath 40).
Regarding claim 18, Young discloses
A sheath removal mechanism (34/120, figs. 21-23 and pars. 0084-0086) for removing a protective needle sheath (40) from a medicament container (10) that is arrangeable in a medicament delivery device (autoinjector shown in fig. 1, see figs. 1-2 and pars. 0067-0071), the sheath removal mechanism (34/120) comprising: 
a cap (120, fig. 21. Examiner notes: element 120 is configured to cover and protect the distal end of element 40 as shown in fig. 22. Therefore 120 meets the limitation of being a cap) attachable to a distal end of the medicament delivery device (distal end of the autoinjector. 
wherein the cap (120) comprises a plurality of sheath removal beams (126, fig. 21 and par. 0084) and a plurality of inward ledges (inwards ledges of beams 126, fig. 21) respectively arranged on the plurality of sheath removal beams (126, fig. 21) and adapted to engage the protective needle sheath (40, figs. 22-23), and 
wherein the cap (120) defines one or more openings (opening at the distal end of 120 for 110 of 34 to be inserted into, see figs. 22-23) positioned on a lateral area (lateral area of 120, figs. 21-23) and configured to allow insertion of an assembly tool (110 of 34, figs. 22-23).
Regarding claim 19, Young discloses
A sheath removal mechanism (34/120, figs. 21-23 and pars. 0084-0086) for removing a protective needle sheath (40) from a medicament container (10) that is arrangeable in a medicament delivery device (autoinjector shown in fig. 1, see figs. 1-2 and pars. 0067-0071), the sheath removal mechanism (34/120) comprising: 
an assembly tool (110 of 34, figs. 22-23); and 
a cap (120, fig. 21. Examiner notes: element 120 is configured to cover and protect the distal end of element 40 as shown in fig. 22. Therefore 120 meets the limitation of being a cap) attachable to a distal end of the medicament delivery device (distal end of the autoinjector. Examiner notes: see fig. 22, element 120 is attached to element 40 and element 40 is attached to the needle 14 of the autoinjector. Therefore, 120 is attachable to the distal end of the autoinjector via element 40), 
wherein the cap (120) comprises a plurality of sheath removal beams (126, fig. 21 and par. 0084) and a plurality of inward ledges (inwards ledges of beams 126, fig. 21) respectively arranged on the plurality of sheath removal beams (126, fig. 21) and adapted to engage the protective needle sheath (40, figs. 22-23), and 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1, 6-13, 15-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 10,188,802 (Hodgson). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is fully contained within the claims of the patent publication, see below.
Regarding claim 1, see claims 1 and 10 of Hodgson, or see claims 11 and 13 of Hodgson, or see claim 14 of Hodgson.
Regarding claim 6, see claim 2 of Hodgson.
Regarding claim 7, see claim 1 of Hodgson, or see claim 11 of Hodgson, or see claim 14 of Hodgson for “a plurality of compliant sheath removal beams”.
Regarding claim 8, see claim 3 of Hodgson, or see claim 11 of Hodgson for “a plurality of compliant ledges”, or see claim 14 of Hodgson for “a plurality of compliant ledges”.
Regarding claim 9, see claim 4 of Hodgson, or see claim 12 of Hodgson.
Regarding claim 10, see claim 6 of Hodgson.
Regarding claim 11, see claim 5 of Hodgson, or see claim 12 of Hodgson.
Regarding claim 12, see claim 6 of Hodgson.
Regarding claim 13, see claim 8 of Hodgson.
Regarding claim 15
Regarding claim 16, see claim 1 of Hodgson, or see claim 11 of Hodgson, or see claim 14 of Hodgson.
Regarding claim 17, see claim 9 of Hodgson, or see claim 12 of Hodgson.
Regarding claim 18, see claims 1 and 10 of Hodgson, or see claims 11 and 13 of Hodgson, or see claim 14 of Hodgson.

Allowable Subject Matter
Claim(s) 2-5, 16-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the 112(b) and/or the double patenting rejections.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Young et al. (US 2015/0174325), Perche et al. (US 2016/0243315), and Abry (US 2010/0286619).
Regarding claim 2, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sheath removal mechanism comprising an assembly tool configured to be inserted through the one or more openings and to engage between two sheath removal beams of the plurality of sheath removal beams for splaying the two sheath removal beams apart, thereby deflecting the two sheath removal beams in a radially outward direction and increasing a clearance defined respectively by two inward ledges of the plurality of inward ledges to allow the protective needle sheath to pass therethrough, in combination with the total structure and function as claimed. 
Young only discloses a sheath removal mechanism (34/120) comprising an assembly tool (110 of 34) configured to be inserted through the one or more openings (opening at the 
Perche only discloses a sheath removal mechanism (figs. 13-19) comprising a cap (30) wherein the cap (30) defines one or more openings arranged on a distal face of the cap and configured to allow insertion of an assembly tool (Examiner notes: see figs. 14-16 for the opening arranged on a distal face of cap 30. The limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation. The opening on the distal face of cap 30 is capable of allowing insertion an assembly tool).
Abry only discloses a sheath removal mechanism (fig. 2) comprising a cap (33/51) wherein the cap (33/51) define one or more openings arranged on a distal face of the cap and configured to allow insertion of an assembly tool (Examiner notes: see figs. 2 and 6a-66c for the opening arranged on a distal face of cap 33/51. The limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation. The opening on the distal face of cap 33/51 is capable of allowing insertion an assembly tool).
No combination of prior art was found to teach or suggest each and every element of claim 2.
Claims 3-5 are objected by virtue of depending on claim 2.
Regarding claim 16, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sheath removal mechanism comprising plurality of inward ledges wherein the plurality of inward ledges provides a clearance between the plurality of inward ledges sufficiently wide to allow the protective needle sheath to pass therethrough when the plurality of sheath removal beams is in a relaxed state, and wherein one or more snap fits are respectively arranged on the plurality of sheath removal beams in a manner such that the one or more snap fits engage one another to secure neighboring beams of the plurality of sheath removal beams to each other when the plurality of sheath removal beams is deflected radially inward, in combination with the total structure and function as claimed.

Perche only discloses a sheath removal mechanism (figs. 13-19) comprising plurality of inward ledges (60) wherein the plurality of inward ledges (60) provides a clearance (see fig. 18) between the plurality of inward ledges sufficiently wide to allow the protective needle sheath (20) to pass therethrough when the plurality of sheath removal beams is in a relaxed state (see figs. 15-16).
Abry only discloses a sheath removal mechanism (fig. 2) comprising plurality of inward ledges (55) wherein the plurality of inward ledges (55) provides a clearance (see fig. 2) between the plurality of inward ledges sufficiently wide to allow the protective needle sheath (12) to pass therethrough when the plurality of sheath removal beams is in a relaxed state (see figs. 2, 6a-6c).
No combination of prior art was found to teach or suggest each and every element of claim 16.
Claim 17 is objected by virtue of depending on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783